Clifford F. Brown, J.,
dissenting. The judgment of the court of appeals affirming the juvenile court which granted permanent custody of five minor Pihlblad children to the Stark County Welfare Department should be reversed.
Prior to the determinations of the juvenile court awarding permanent custody to the county, the children had been adjudged neglected or dependent. Before the juvenile court hearing on the motions for permanent custody, the mother, appellant Cathleen Pihlblad, had filed applications for placement for adoption of the five children in the Stark County Probate Court, and the appellant had filed motions in juvenile court to continue the permanent custody cases until the probate court ruled on the placement for adoption applications. The motions were overruled. At the permanent custody hearing in juvenile court the mother sought to introduce evidence concerning the suitability of her placement of the children for adoption. All such efforts were denied by the court.
Perhaps the evidence which the mother sought to introduce, if admitted, concerning the suitability of the persons with whom she had placed the children for adoption, might not have affected or changed the judgment which the juvenile court eventually reached, but the mother should have been afforded this procedural advantage of presenting her evidence. This conclusion flows from R.C. 2151.011(B)(11), which reads:
“ ‘Residual parental rights, privileges, and responsibilities’ means those rights, privileges, and responsibilities remaining with the natural parent after the transfer of legal custody of the person, including but not necessarily limited to the privilege of reasonable visitation, consent to adoption, the privilege to determine the child’s religious affiliation, and the responsibility for support.”
This statute gives the natural mother certain rights regarding her children which remain unaffected until an order of permanent custody has been entered against her. The right to direct placement of her children with another is not expressly enumerated therein, but the statute specifically states that the mother’s rights include, but are not limited to, those expressly *199enumerated. Logic dictates that if her right to consent to adoption remains unaffected, the right to request placement of her children with a particular, suitable custodian also remains. The mother here had filed petitions for adoption placement before the juvenile court granted permanent custody to the county. The court’s reasoning that she had lost the “legal capacity to * * * consent” due to her children’s status as neglected or dependent children is erroneous. Her rights are not forfeited until permanent custody is awarded to another, which had not yet occurred when she sought to exercise her statutory rights under R.C. 2151.011(B)(11). The juvenile court thus prematurely divested her of her parental rights.
Such parental rights have been deemed fundamental under the United States Constitution. Meyer v. Nebraska (1923), 262 U.S. 390. Deprivation of these rights without a full and fair hearing constitutes a denial of due process. Stanley v. Illinois (1972), 405 U.S. 645.
Therefore, I dissent.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.